UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 10, 2014 MUELLER INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware 1-6770 25-0790410 (State or other (Commission File (IRS Employer jurisdiction of Number) Identification No.) incorporation) 8285 Tournament Drive Suite 150 Memphis, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (901) 753-3200 Registrant's Former Name or Address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On November 10, 2014, the Registrant issued a press release announcing that its Board of Directors has declared a regular quarterly dividend of 7.5 cents per share on its common stock.The dividend will be payable December 15, 2014, to shareholders of record on December 1, 2014.A copy of the press release announcing the payment and record dates is attached as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Press release, dated November 10, 2014. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. MUELLER INDUSTRIES, INC. By: /s/ Jeffrey A. Martin Name: Jeffrey A. Martin Title: Chief Financial Officer and Treasurer Date:November 10, 2014 -3- Exhibit Index Exhibit No. Description Press release, dated November 10, 2014.
